Citation Nr: 9934770	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for history of 
laryngitis, chronic obstructive pulmonary disease (COPD), 
maculopathy and asteroid hyalosis of the right eye, hyperopic 
astigmatism and presbyopia, claimed as secondary to exposure 
to mustard gas.  

2.  Entitlement to service connection for COPD and blindness 
of the right eye, claimed as secondary to exposure to 
asbestos.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals on appeal 
of November 1994 and October 1996 rating decisions of the RO.  

The Board notes that in the original claim of service 
connection submitted in June 1993, the veteran asserted a 
claim for bronchitis.  In addition, in a rating action of 
February 1999, the RO denied a claim of service connection 
for nicotine dependence.  As neither claim has been developed 
for appellate review, they are referred back to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran's service medical records are not available 
and were likely destroyed in the 1973 fire at the National 
Personnel Records Center.  

2.  The veteran's astigmatism and presbyopia are not 
considered to be disabilities for VA compensation purposes.  

3.  There is no medical evidence that the veteran currently 
suffers from disability related to laryngitis due to exposure 
to mustard gas or other disease or injury incurred in or 
aggravated by service.  

4.  The veteran's claims of service connection for COPD and 
maculopathy and asteroid hyalosis of the right eye, claimed 
as secondary to exposure to mustard gas, are plausible and 
capable of substantiation.  

5.  The veteran has not submitted competent evidence 
sufficient to show that he was exposed to asbestos material 
while in service.  

6.  Although there is medical evidence of record that the 
veteran has been diagnosed as having COPD and blindness 
affecting his right eye, no competent evidence has been 
presented to establish a nexus between these disorders and 
his claimed exposure to asbestos or any other disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

1.  The veteran's claims of service connection for 
astigmatism and presbyopia must be denied by operation of 
law.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.103, 3.303 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for laryngitis, claimed as 
secondary to exposure to mustard gas.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.316 (1999).  

3.  Well-grounded claims of service connection for COPD and 
maculopathy and asteroid hyalosis of the right eye, as 
secondary to exposure to mustard gas, have been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran has not submitted evidence of well-grounded 
claims of service connection for COPD or blindness of the 
right eye, claimed as secondary to exposure to asbestos.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, exposure to specified vesicant agents during active 
military service together with the subsequent development of 
certain disabilities is sufficient to establish service 
connection for those disabilities.  38 C.F.R. § 3.316.

The veteran contends that he suffers from disability related 
to laryngitis, COPD, maculopathy and asteroid hyalosis of the 
right eye, hyperopic astigmatism and presbyopia as a result 
of exposure to mustard gas in service.  In this regard, the 
Board notes that efforts to confirm exposure to mustard gas 
in service were unavailing.  Specifically, the veteran's name 
was not included on a list of individuals exposed to mustard 
gas and requests for confirmation from the NPRC were 
unsuccessful.  

In the alternative, the veteran contends that he suffers from 
COPD and blindness of the right eye due to exposure to 
asbestos in service.  

A review of the claims file shows that the complete service 
medical records pertaining to the veteran are unavailable, 
and the National Personnel Records Center (NPRC) has reported 
that service medical records pertaining to the veteran were 
likely destroyed in the fire at that facility in 1973.  The 
Board is aware that in such a situation it has a heightened 
duty to assist the veteran in development of his claim, to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran was afforded VA examinations for his eyes, ears, 
nose and throat, and trachea and bronchi in January 1994.  
Trachea and bronchi examination found the veteran to be 
complaining of increasing shortness of breath on exertion.  
He reported a history of breathing difficulties commencing in 
the 1940's following his exposure to mustard gas in service.  
The final diagnosis was that of COPD.  

At the eyes, ears, nose and throat examination, the veteran 
reported a history of laryngitis following exposure to 
mustard gas in service.  Although he stated that he continued 
to experience problems with bronchitis and coughing, he 
denied experiencing any difficulties with laryngitis since 
the 1940s.  Final diagnosis was that of history of laryngitis 
with multiple lung symptoms.  

Separate eye examination resulted in a diagnosis of right eye 
blindness caused by maculopathy with asteroid "hyplosis."  
The examining physician further explained that the veteran's 
maculopathy and asteroid "hyplosis" could possibly be 
caused by exposure to mustard gas.  Additional diagnoses 
included those of hyperopic astigmatism affecting the left 
eye and presbyopia.  

The veteran submitted numerous private treatment reports in 
support of his claim.  A statement signed by Robert O. 
Crawford, Jr., M.D., noted that the veteran "had a vascular 
problem in his right eye that [had] terminated with a macular 
hole, asteroid hyalitis, and poor vision in the right eye."  
Progress notes from Kent E. Carr, M.D., documented numerous 
visits for treatment of bronchitis or upper respiratory 
infection.  Outpatient treatment notes from Michael R. 
Sunderman, M.D., of the Boice-Willis Clinic in Nashville, 
Tennessee, report a history of exposure to mustard gas and 
asbestos, but are inconclusive as to the significance of this 
claimed exposure.  Additional evidence includes a separate 
statement signed by Dr. Sunderman and dated in April 1998, 
which noted that the veteran "certainly [did] show evidence 
of likely tobacco related COPD."  

The veteran also offered testimony as to his claimed history 
of exposure to asbestos and mustard gas at a hearing at the 
RO in May 1997.  He testified that two or three times in 
service, he was called to remove walls to expose asbestos.  
He stated that he was also involved in repairing asbestos 
siding.  With regard to his claimed exposure to mustard gas, 
the veteran testified that he was taken on a special 
assignment to a location outside Panama City, Florida, where 
he endured full body exposure testing to mustard gas.  He 
also reported possible exposure to Lewisite while stationed 
in Texas.  


I.  Astigmatism and presbyopia

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for which service 
connection may be granted. 38 C.F.R. § 3.303(c).  
Consequently, the claim for service connection for 
astigmatism and presbyopia must be denied by operation of 
law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  


II.  Laryngitis 

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from disability 
related to laryngitis as a result of exposure to mustard gas 
or other disease or injury incurred in or aggravated by 
service.  As noted hereinabove, at the VA examination in 
January 1994, the veteran reported that he had not 
experienced difficulties related to laryngitis since the 
1940's.  The veteran, as a lay person, is not competent to 
offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  


III.  COPD and right eye blindness due to exposure to 
asbestos

Regarding the veteran's claim of service connection for 
disabilities due to exposure to asbestos, the Board notes 
that there has been no specific statutory guidance with 
regard to claims of service connection for asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The DVB circular indicates 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal disease.  
See also McGinty v. Brown, 4 Vet.App. 428, 432 (1993).  

Having carefully reviewed the evidentiary record, the Board 
finds that the veteran was not exposed to asbestos in 
service.  In this regard, the Board has considered the 
veteran's statements.  

The Board further finds that, even if exposure was 
established, the veteran has submitted no competent evidence 
to support his lay assertions that his currently diagnosed 
disability manifested by COPD and right eye blindness is due 
to exposure to asbestos or other disease or injury incurred 
in or aggravated by service.  As noted hereinabove, the 
veteran, as a lay person, is not competent to offer opinions 
as to the questions of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In the absence of medical evidence to show that the veteran 
suffers from disability related to COPD due to exposure to 
asbestos or laryngitis or right eye blindness due to disease 
or injury which was incurred in or aggravated by service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of well-grounded claims 
of service connection for these conditions.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required to develop 
these claims.  The veteran has not put VA on notice that 
competent evidence exists that supports his claims that he 
suffers from disability due to COPD as secondary to exposure 
to asbestos or laryngitis or right eye blindness, related to 
disease or injury which was incurred in or aggravated by 
service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims as set 
forth above well grounded.  


IV.  COPD and maculopathy and asteroid hyalosis of the right 
eye due to exposure to mustard gas

As noted hereinabove, exposure to specified vesicant agents 
during active military service together with the subsequent 
development of certain disabilities is sufficient to 
establish service connection for those disabilities.  
38 C.F.R. § 3.316.  Specifically, service connection may be 
established on a presumptive basis for certain conditions 
(including bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease), if during active military 
service the veteran had full-body exposure to nitrogen or 
sulfur mustard or Lewisite and subsequently develops the 
condition; service connection will not be established if the 
condition is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316 (1999).  

Initially, the Board finds that, in accordance with Pearlman 
v. West, 11 Vet. App. 443 (1998), the veteran's present claim 
of service connection for COPD due to mustard gas exposure is 
well grounded.  In Pearlman, the Court held that 38 C.F.R. § 
3.316 created a relaxed standard for well grounding such 
claims because World War II mustard gas testing was 
classified and records associated with these tests were 
generally unavailable.  The Court specifically held that, for 
purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that lay testimony of a veteran regarding 
exposure is true.  Accordingly, the Board finds that the 
veteran's claim of service connection for COPD due to 
exposure to mustard gas is well grounded.  

With regard to the veteran's claim of service connection for 
maculopathy and asteroid hyalosis of the right eye, the Board 
notes that the physician who conducted the January 1994 VA 
examination specifically noted that a potential cause of 
these conditions was exposure to mustard gas.  In light of 
such evidence, the Board finds that the veteran's claim of 
service connection for maculopathy and asteroid hyalosis of 
the right eye, as secondary to exposure to mustard gas, is 
also plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded VA examinations in 
order to determine the nature and etiology of his COPD and 
right eye condition.  All pertinent treatment records also 
should be obtained for review.  In addition, the RO should 
contact the appropriate office of the U. S. Army to attempt 
to confirm the veteran's claimed exposure to mustard gas in 
service.  



ORDER

Service connection for astigmatism and presbyopia is denied.  

Service connection for COPD and right eye blindness, as 
secondary to exposure to asbestos, and laryngitis, as 
secondary to mustard gas exposure, is denied, as well-
grounded claims have not been presented.  

As well-grounded claims of service connection for COPD and 
maculopathy and asteroid hyalosis of the right eye, as 
secondary to exposure to mustard gas, have been submitted, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded VA examinations in 
order to determine the nature and likely etiology of his COPD 
and right eye condition.  

In addition, all pertinent treatment records should be 
obtained for review and the RO should contact the appropriate 
office of the U. S. Army to attempt to confirm the veteran's 
claimed exposure to mustard gas in service.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his COPD and right eye condition since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and associate them with the 
claims folder.  

2.  The RO should take appropriate steps 
to contact the Commander, U. S. Army 
Chemical and Biological Defense Agency, 
Attn: AMSCB-CIH, Aberdeen Proving Ground, 
Maryland 21010-5423, to ascertain whether 
the veteran was exposed to mustard gas or 
other vesicant agent in service.  

3.  The RO should schedule the veteran 
for VA examinations to determine the 
current extent and likely etiology of his 
COPD and right eye condition.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiners prior to the 
examination.  The examiners should elicit 
from the veteran and record a full 
medical history and should report 
detailed clinical findings in connection 
with the evaluations of the veteran's 
COPD and right eye conditions.  Based on 
his/her review of the case, it is 
requested that the examiners express an 
opinion as to the likelihood that the 
veteran is suffering from current 
disability due to COPD or a right eye 
disability due to the exposure to mustard 
gas or other disease or injury incurred 
in or aggravated by service.  The 
opinions should be stated in terms of 
probability rather than possibility.  The 
examination reports should reflect review 
of pertinent material in the claims 
folder and include the factors upon which 
the opinions are based.  

4.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
If any benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







